DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-30 filed on July 30, 2020 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 16-21 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10,707,937 B2, hereinafter "Kim") in view of Chen et al. (CN 110086582A, hereinafter "Chen").
Regarding claim 1, Kim discloses method of communication, comprising:
configuring a Reference Signal (RS) resource set corresponding to a combination of a plurality of Access Link (AL) RSs (Kim, Fig. 1 claim 1, receiving information on a plurality of CSI processes of a downlink signal by a user equipment in a wireless access system, receiving a downlink control signal including a flag of a 1-bit size and an indicator indicating a specific CSI-RS; selecting a QCL (quasi co-located) CSI process having the specific CSI-RS set as a representative CSI-RS from the plurality of CSI processes; Col. 4 line 25-27 A terminal may be substituted with such a terminology as a relay node (RN), a relay station (RS));
transmitting, jointly by a relay node and a network entity, the RS resource set to trigger a network to configure one or more Quasi-co-location (QCL) parameters for an AL and a relay SL (Kim, Claim 1 receiving a downlink control signal including an indicator indicating a specific CSI-RS, selecting a QCL (quasi co-located) CS/ process having the specific CSI-RS set as a representative CSI-RS from a plurality of the CS/ processes, selecting a CSI-RS corresponding to a most recently reported CSI-RS indicator as a QCL CSI-RS of a DM-RS (demodulation-reference signal) from the two or more CSI-RSs included in the QCL CS/ process); and
(Kim, Claim 1 receiving a downlink data signal using the DM-RS and the QCL CSI-RS).
Kim discloses UE can be a relay node or relay station, but does not explicitly disclose a plurality of Sidelink (SL) RSs.
Chen from the same field of endeavor discloses a plurality of Sidelink (SL) RSs (Chen, [0003-04] UE1 and UE2 communicate directly through SL, and base stations (such as evolved Node B (eNB, Evolved Node B)) can allocate resources for SL communication for UE1 with UE2, the base station schedules the UE to send uplink sounding reference signals (SRS, Sounding Reference Signal) for uplink channel measurement and estimation, and SRS occupies certain time-frequency resources).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Chen with a motivation to make this modification in order to improve the robustness of network infrastructure (Chen, [0005]).	
Regarding claim 2, Kim further discloses wherein a RS resource in the RS resource set is associated with at least one of an AL or SL node index and at least one of an AL or SL RS resource index associated with the node (Kim, Table 3 discloses CSI process configured for a UE, a TP index corresponding to each CSI process, and a BF CSI-RS index).

Chen from the same field of endeavor discloses wherein the plurality of SL RSs are combined with a plurality of Channel State Information Reference Signal (CSI-RS) resources as the AL RSs for downlink sounding (Chen, [0004] for the LTE downlink (DL), the base station sends a channel state information reference signal (CSI-RS, Channel State Information) in a periodic or aperiodic manner, and this signal also occupies a certain time-frequency resource, each square represents a resource, and the dark gray square represents the resource occupied by the CSI-RS, and the light gray square represents the possible resource occupied by the CSI-RS, in order to expand coverage and save energy, it is proposed to relay data of remote UE (remote UE) through D2D UE, that is, to transmit data through side link (SL, SideLink). In order to save energy and improve the data transmission rate on SL, similar to Uu link).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Chen with a motivation to make this modification in order to improve the robustness of network infrastructure (Chen, [0005]).
Regarding claim 4, Kim does not explicitly disclose wherein the plurality of SL RSs are combined with a plurality of Sounding Reference Signal (SRS) resources as the AL RSs for uplink sounding.
(Chen, [0004] In the uplink (UL) of Long Term Evolution (LTE), the base station schedules the UE to send uplink sounding reference signals (SRS, Sounding Reference Signal) for uplink channel measurement and estimation, and SRS occupies certain time-frequency resources , As shown in Figure 2, in the figure, each square represents a resource, and the dark gray square represents the resource occupied by the SRS, and the light gray square represents the possible resource occupied by the SRS. The base station obtains the uplink according to the received SRS In order to better schedule the UE to send data thru sidelink).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Chen with a motivation to make this modification in order to improve the robustness of network infrastructure (Chen, [0005]).
Regarding claim 5, Kim further discloses wherein communicating the downlink or uplink channel using the configured one or more QCL parameters for the AL and the relay SL further comprises triggering a transmission of a configured RS resource set with a processing offset between each transmission of the plurality of AL RSs and the plurality of SL RSs associated with the RS resource set (Kim, Col. 11 line 29-31 The transmission timing information includes a period for transmitting CSI, offset, and the like and can be transmitted to each UE via an RRC message).
(Kim, Col. 11 line 23-26 If uplink data exists at the same time in a subframe in which CSI is transmitted, the CSI is transmitted via an uplink data channel (PUSCH) together with the data (i.e. without processing offset)).
Regarding claim 9, Kim discloses method of communication, comprising:
configuring, by a relay node, a Reference Signal (RS) resource set corresponding to a combination of a plurality of Access Link (AL) RSs (Kim, Fig. 1 claim 1, receiving information on a plurality of CSI processes of a downlink signal by a user equipment in a wireless access system, receiving a downlink control signal including a flag of a 1-bit size and an indicator indicating a specific CSI-RS; selecting a QCL (quasi co-located) CSI process having the specific CSI-RS set as a representative CSI-RS from the plurality of CSI processes; Col. 4 line 25-27 A terminal may be substituted with such a terminology as a relay node (RN), a relay station (RS));
transmitting, by the relay node, the RS resource set to trigger a network to configure one or more Quasi-co-location (QCL) parameters for an AL and a relay (Kim, Claim 1 receiving a downlink control signal including an indicator indicating a specific CSI-RS, selecting a QCL (quasi co-located) CS/ process having the specific CSI-RS set as a representative CSI-RS from a plurality of the CS/ processes, selecting a CSI-RS corresponding to a most recently reported CSI-RS indicator as a QCL CSI-RS of a DM-RS (demodulation-reference signal) from the two or more CSI-RSs included in the QCL CS/ process); and
communicating, by the relay node with a network entity, a downlink or uplink channel using the configured one or more QCL parameters for the AL and the relay (Kim, Claim 1 receiving a downlink data signal using the DM-RS and the QCL CSI-RS).
Kim discloses UE can be a relay node or relay station, but does not explicitly disclose a plurality of Sidelink (SL) RSs.
Chen from the same field of endeavor discloses a plurality of Sidelink (SL) RSs (Chen, [0003-04] UE1 and UE2 communicate directly through SL, and base stations (such as evolved Node B (eNB, Evolved Node B)) can allocate resources for SL communication for UE1 with UE2, the base station schedules the UE to send uplink sounding reference signals (SRS, Sounding Reference Signal) for uplink channel measurement and estimation, and SRS occupies certain time-frequency resources).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Chen with a motivation to make this modification in order to improve the robustness of network infrastructure (Chen, [0005]).	
Regarding claim 10, Kim further discloses wherein a RS resource in the RS resource set is associated with at least one of an AL or SL node index and at least one (Kim, Table 3 discloses CSI process configured for a UE, a TP index corresponding to each CSI process, and a BF CSI-RS index).
Regarding claim 11, Kim does not explicitly disclose wherein the plurality of SL RSs are combined with a plurality of Channel State Information Reference Signal (CSI-RS) resources as the AL RSs for downlink sounding.
Chen from the same field of endeavor discloses wherein the plurality of SL RSs are combined with a plurality of Channel State Information Reference Signal (CSI-RS) resources as the AL RSs for downlink sounding (Chen, [0004] for the LTE downlink (DL), the base station sends a channel state information reference signal (CSI-RS, Channel State Information) in a periodic or aperiodic manner, and this signal also occupies a certain time-frequency resource, each square represents a resource, and the dark gray square represents the resource occupied by the CSI-RS, and the light gray square represents the possible resource occupied by the CSI-RS, in order to expand coverage and save energy, it is proposed to relay data of remote UE (remote UE) through D2D UE, that is, to transmit data through side link (SL, SideLink). In order to save energy and improve the data transmission rate on SL, similar to Uu link).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Chen with a motivation to make this modification in order to improve the robustness of network infrastructure (Chen, [0005]).

Chen from the same field of endeavor discloses wherein the plurality of SL RSs are combined with a plurality of Sounding Reference Signal (SRS) resources as the AL RSs for uplink sounding (Chen, [0004] In the uplink (UL) of Long Term Evolution (LTE), the base station schedules the UE to send uplink sounding reference signals (SRS, Sounding Reference Signal) for uplink channel measurement and estimation, and SRS occupies certain time-frequency resources , As shown in Figure 2, in the figure, each square represents a resource, and the dark gray square represents the resource occupied by the SRS, and the light gray square represents the possible resource occupied by the SRS. The base station obtains the uplink according to the received SRS In order to better schedule the UE to send data thru sidelink).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Chen with a motivation to make this modification in order to improve the robustness of network infrastructure (Chen, [0005]).
Regarding claim 13, Kim further discloses wherein communicating the downlink or uplink channel using the configured one or more QCL parameters for the AL and the relay SL further comprises triggering a transmission of a configured RS resource set with a processing offset between each transmission of the plurality of AL RSs and the (Kim, Col. 11 line 29-31 The transmission timing information includes a period for transmitting CSI, offset, and the like and can be transmitted to each UE via an RRC message).
Regarding claim 14, Kim further discloses wherein communicating the downlink or uplink channel using the configured one or more QCL parameters for the AL and the relay SL further comprises triggering a transmission of the plurality of AL RSs and the plurality of SL RSs associated with the configured RS resource set without a processing offset in between or simultaneously over different panels (Kim, Col. 11 line 23-26 If uplink data exists at the same time in a subframe in which CSI is transmitted, the CSI is transmitted via an uplink data channel (PUSCH) together with the data (i.e. without processing offset)).
Regarding claim 16, Kim discloses method of communication, comprising:
configuring, by a network entity, a Reference Signal (RS) resource set corresponding to a combination of a plurality of Access Link (AL) RSs (Kim, Fig. 1; claim 1, receiving information on a plurality of CSI processes of a downlink signal by a user equipment in a wireless access system, receiving a downlink control signal including a flag of a 1-bit size and an indicator indicating a specific CSI-RS; selecting a QCL (quasi co-located) CSI process having the specific CSI-RS set as a representative CSI-RS from the plurality of CSI processes; Col. 4 line 25-27 A terminal may be substituted with such a terminology as a relay node (RN), a relay station (RS));
transmitting, by the network entity, the RS resource set to trigger a network to configure one or more Quasi-co-location (QCL) parameters for an AL and a relay (Kim, Claim 1 receiving a downlink control signal including an indicator indicating a specific CSI-RS, selecting a QCL (quasi co-located) CS/ process having the specific CSI-RS set as a representative CSI-RS from a plurality of the CS/ processes, selecting a CSI-RS corresponding to a most recently reported CSI-RS indicator as a QCL CSI-RS of a DM-RS (demodulation-reference signal) from the two or more CSI-RSs included in the QCL CS/ process); and
communicating, by the network entity with a relay node, a downlink or uplink channel using the configured one or more QCL parameters for the AL and the relay (Kim, Claim 1 receiving a downlink data signal using the DM-RS and the QCL CSI-RS).
Kim discloses UE can be a relay node or relay station, but does not explicitly disclose a plurality of Sidelink (SL) RSs.
Chen from the same field of endeavor discloses a plurality of Sidelink (SL) RSs (Chen, [0003-04] UE1 and UE2 communicate directly through SL, and base stations (such as evolved Node B (eNB, Evolved Node B)) can allocate resources for SL communication for UE1 with UE2, the base station schedules the UE to send uplink sounding reference signals (SRS, Sounding Reference Signal) for uplink channel measurement and estimation, and SRS occupies certain time-frequency resources).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Chen with a motivation 
Regarding claim 17, Kim further discloses wherein a RS resource in the RS resource set is associated with at least one of an AL or SL node index and at least one of an AL or SL RS resource index associated with the node (Kim, Table 3 discloses CSI process configured for a UE, a TP index corresponding to each CSI process, and a BF CSI-RS index).
Regarding claim 18, Kim does not explicitly disclose wherein the plurality of SL RSs are combined with a plurality of Channel State Information Reference Signal (CSI-RS) resources as the AL RSs for downlink sounding.
Chen from the same field of endeavor discloses wherein the plurality of SL RSs are combined with a plurality of Channel State Information Reference Signal (CSI-RS) resources as the AL RSs for downlink sounding (Chen, [0004] for the LTE downlink (DL), the base station sends a channel state information reference signal (CSI-RS, Channel State Information) in a periodic or aperiodic manner, and this signal also occupies a certain time-frequency resource, each square represents a resource, and the dark gray square represents the resource occupied by the CSI-RS, and the light gray square represents the possible resource occupied by the CSI-RS, in order to expand coverage and save energy, it is proposed to relay data of remote UE (remote UE) through D2D UE, that is, to transmit data through side link (SL, SideLink). In order to save energy and improve the data transmission rate on SL, similar to Uu link).

Regarding claim 19, Kim does not explicitly disclose wherein the plurality of SL RSs are combined with a plurality of Sounding Reference Signal (SRS) resources as the AL RSs for uplink sounding.
Chen from the same field of endeavor discloses wherein the plurality of SL RSs are combined with a plurality of Sounding Reference Signal (SRS) resources as the AL RSs for uplink sounding (Chen, [0004] In the uplink (UL) of Long Term Evolution (LTE), the base station schedules the UE to send uplink sounding reference signals (SRS, Sounding Reference Signal) for uplink channel measurement and estimation, and SRS occupies certain time-frequency resources , As shown in Figure 2, in the figure, each square represents a resource, and the dark gray square represents the resource occupied by the SRS, and the light gray square represents the possible resource occupied by the SRS. The base station obtains the uplink according to the received SRS In order to better schedule the UE to send data thru sidelink).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resources of reference signals disclosed by Kim and resources of sidelink disclosed by Chen with a motivation 
Regarding claim 20, Kim further discloses wherein communicating the downlink or uplink channel using the configured one or more QCL parameters for the AL and the relay SL further comprises triggering a transmission of a configured RS resource set with a processing offset between each transmission of the plurality of AL RSs and the plurality of SL RSs associated with the RS resource set (Kim, Col. 11 line 29-31 The transmission timing information includes a period for transmitting CSI, offset, and the like and can be transmitted to each UE via an RRC message).
Regarding claim 21, Kim further discloses wherein communicating the downlink or uplink channel using the configured one or more QCL parameters for the AL and the relay SL further comprises triggering a transmission of the plurality of AL RSs and the plurality of SL RSs associated with the configured RS resource set without a processing offset in between or simultaneously over different panels (Kim, Col. 11 line 23-26 If uplink data exists at the same time in a subframe in which CSI is transmitted, the CSI is transmitted via an uplink data channel (PUSCH) together with the data (i.e. without processing offset)).
Regarding claims 23-28, these claims recite " an apparatus for communication " comprising: a memory configured to store instructions; and one or more processors communicatively coupled with the memory, wherein the one or more processors are configured to execute the instructions (Kim, Fig. 12 base station1210, user equipment 1220 includes a processor 1213, 1223, a memory 1214, 1224 and a radio frequency (RF) unit 1211/1212/1221/1222, the processor 1213, 1223 can be configured to .	
Claims 7-8, 15, 22 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10,707,937 B2, hereinafter "Kim") in view of Chen et al. (CN 110086582A, hereinafter "Chen") as applied to claim above, and further in view of Zhang et al. (US 20190281587 A1, hereinafter "Zhang").
Regarding claim 7, Kim discloses QCL but does not explicitly disclose wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) states communicating on the downlink or joint spatial relation for communicating on the uplink.
Zhang from the same field of endeavor discloses wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) states communicating on the downlink or joint spatial relation for communicating on the uplink (Zhang, [0040] The QCL information is configured in one TCI, For an aperiodic CSI-RS resource in a NZP-CSI-RS-Resource Set configured with higher layer parameter trs-Info, the UE shall expect that a TCI-State indicates ‘QCL-TypeA’ with a periodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, ‘QCL-TypeD’ with the same periodic CSI-RS resource).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for Transmission Configuration Indicator (TCI) into Kim’s QCL as modified by 
Regarding claim 8, Kim discloses QCL but does not explicitly disclose wherein the at least one of joint TCI triggers aperiodic uplink RS transmissions between at least two user equipments (UEs).
Zhang from the same field of endeavor discloses wherein the at least one of joint TCI triggers aperiodic uplink RS transmissions between at least two user equipments (UEs) (Zhang, [0040, 96] the SL interface 605 may be used in vehicular applications and communications technologies, which are often referred to as V2X systems . V2X is a mode of communication where UEs (i.e. at least 2 UEs) communicate with each other).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for Transmission Configuration Indicator (TCI) into Kim’s QCL as modified by Chen with a motivation to make this modification in order to achieve an efficient service delivery through the reduced latency and load on the transport network (Zhang, [0131]).
Regarding claim 15, Kim discloses QCL but does not explicitly disclose wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) states communicating on the downlink or joint spatial relation for communicating on the uplink.
Zhang from the same field of endeavor discloses wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) states communicating on the downlink or joint spatial relation for communicating (Zhang, [0040] The QCL information is configured in one TCI, For an aperiodic CSI-RS resource in a NZP-CSI-RS-Resource Set configured with higher layer parameter trs-Info, the UE shall expect that a TCI-State indicates ‘QCL-TypeA’ with a periodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, ‘QCL-TypeD’ with the same periodic CSI-RS resource).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for Transmission Configuration Indicator (TCI) into Kim’s QCL as modified by Chen with a motivation to make this modification in order to achieve an efficient service delivery through the reduced latency and load on the transport network (Zhang, [0131]).	
Regarding claim 22, Kim discloses QCL but does not explicitly disclose wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) states communicating on the downlink or joint spatial relation for communicating on the uplink.
Zhang from the same field of endeavor discloses wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) states communicating on the downlink or joint spatial relation for communicating on the uplink (Zhang, [0040] The QCL information is configured in one TCI, For an aperiodic CSI-RS resource in a NZP-CSI-RS-Resource Set configured with higher layer parameter trs-Info, the UE shall expect that a TCI-State indicates ‘QCL-TypeA’ with a periodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, ‘QCL-TypeD’ with the same periodic CSI-RS resource).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for Transmission Configuration Indicator (TCI) into Kim’s QCL as modified by Chen with a motivation to make this modification in order to achieve an efficient service delivery through the reduced latency and load on the transport network (Zhang, [0131]).	
Regarding claim 29, Kim discloses QCL but does not explicitly disclose wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) states communicating on the downlink or joint spatial relation for communicating on the uplink.
Zhang from the same field of endeavor discloses wherein the one or more QCL parameters correspond to at least one of joint Transmission Configuration Indicator (TCI) states communicating on the downlink or joint spatial relation for communicating on the uplink (Zhang, [0040] The QCL information is configured in one TCI, For an aperiodic CSI-RS resource in a NZP-CSI-RS-Resource Set configured with higher layer parameter trs-Info, the UE shall expect that a TCI-State indicates ‘QCL-TypeA’ with a periodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, ‘QCL-TypeD’ with the same periodic CSI-RS resource).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for Transmission Configuration Indicator (TCI) into Kim’s QCL as modified by 
Regarding claim 30, Kim discloses QCL but does not explicitly disclose wherein the at least one of joint TCI triggers aperiodic uplink RS transmissions between at least two user equipments (UEs).
Zhang from the same field of endeavor discloses wherein the at least one of joint TCI triggers aperiodic uplink RS transmissions between at least two user equipments (UEs) (Zhang, [0040, 96] the SL interface 605 may be used in vehicular applications and communications technologies , which are often referred to as V2X systems . V2X is a mode of communication where UEs (i.e. at least 2 UEs) communicate with each other).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for Transmission Configuration Indicator (TCI) into Kim’s QCL as modified by Chen with a motivation to make this modification in order to achieve an efficient service delivery through the reduced latency and load on the transport network (Zhang, [0131]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUNA WEISSBERGER/Examiner, Art Unit 2415